On petition for rehearing the Court has concluded to strike from its opinion all that paragraph beginning with the words: "The final decree" and ending with the words: "claim of the Meyer-Kiser Bank," and to strike also the following paragraph, constituting the order, as follows: "It is ordered that the decree be modified as above directed and in all other respects with such modification it is hereby affirmed."
In place of the above described portions of the opinion and order, the following is substituted and made the order of the Court, to-wit:
"We find no error in the decree, so it is affirmed."
WHITFIELD, C. J., and ELLIS, TERRELL, BROWN, BUFORD and DAVIS, J. J., concur.